DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Lasky on November 8, 2021.
The application has been amended as follows: 

Claim 1:  Claim 1 has been amended as follows:
-- 1. (Currently Amended) A wireless hearing device system comprising a wireless hearing device and a charging base, wherein the wireless hearing device comprises a first earphone, a connecting band extending from the first earphone, a rechargeable battery and band contacts arranged on the connecting band, and wherein the charging base comprises a band support with support contacts, whereby the hearing device can be docked in the base, such that band contacts are in electrical contact with the support contacts, whereby the rechargeable battery can be recharged, a longitudinal direction of the connecting band, and 

Claim 2:  Claim 2 has been amended as follows:
-- 2. (Currently Amended) A wireless hearing system according to claim 1, wherein the connecting band is a headband comprising a bottom face facing a user's head when the hearing device is worn, an opposite top face facing away from the user's head, when the hearing device is worn, and two opposite side faces connecting the bottom face and the top face.--

Allowable Subject Matter
Claims 1-14 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a wireless hearing device system comprising a wireless hearing device and a charging base, wherein the wireless hearing device comprises a first earphone, a connecting band extending from the first earphone, a rechargeable battery and band contacts arranged on the connecting band, and wherein the charging base comprises a band support with support contacts, whereby the hearing device can 
However, the Examiner has not found prior art that teaches or suggests the modification of Mann in order to provide:
 wherein the connecting band and the band support are adapted to be engageable in a contact range (X) in which the connecting band and the band support can be displaced in relation to each other in a longitudinal direction of the connecting band, and the band contacts and the support contacts are embodied to be in electrical contact with each other in any position within this contact range (X), in a manner as claimed by the independent claim 1. 
Other prior art has been cited herein regarding wireless hearing device charging systems, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abe (US 5095382) discloses a wireless headphone. 
Lee (US 4930148) discloses a headband radiophone combination set. 
Lim (US 20200162807 A1) discloses a headphone charging apparatus. 
Kim (US 10390121 B2) discloses a charging stand for headphones. 
Urano et al (US 9008328 B2) discloses a headphone stand and system.
Price et al (US 8593573 B2) discloses a system for detecting docking of headphones. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654